Citation Nr: 1715412	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-47 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obsessive compulsive disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), dissociative identity disorder, and obsessive compulsive disorder. 

3.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease. 


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, September 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, the Board notes that the Veteran's psychiatric disability claims were certified to the Board as two separate claims: entitlement to service connection for obsessive compulsive disorder; and entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder and dissociative identity disorder.  

The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, she is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized those issues on appeal as a single issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, dissociative identity disorder, and obsessive compulsive disorder.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A service connection claim for obsessive compulsive disorder was initially denied in a December 2006 rating decision, and the Veteran did not perfect an appeal or submit new and material evidence within one year of notification of that decision.

2.  Evidence received since the December 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for obsessive compulsive disorder.
 

CONCLUSIONS OF LAW

1. The December 2006 rating decision that denied the Veteran's claim of entitlement to service connection for obsessive compulsive disorder is final.  38 U.S.C. § 710511 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for obsessive compulsive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's service connection claim in a December 2006 rating decision, finding that the Veteran did not have a current diagnosis of obsessive compulsive disorder.   The Veteran was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the December 2006 rating decision is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In January 2009, the Veteran filed a claim to reopen her service connection claim for obsessive compulsive disorder.  In July 2009 and September 2009 rating decisions, the RO again denied the claim, and the Veteran filed a timely notice of disagreement.  In a September 2010 statement of the case, the RO acknowledged the Veteran's diagnosis of obsessive compulsive disorder.  It seems unclear, based on the record, whether the RO reopened the Veteran's service connection claim, as it denied the claim on the grounds that the evidence failed to establish a connection between her diagnosed condition and her period of active service.  Regardless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The evidence received since the December 2006 rating decision includes a July 2012 VA examination and a March 2016 VA examiner opinion, as well as a diagnosis of obsessive compulsive disorder.  This new evidence addresses the reasons for the previous denials; that is, a current diagnosis for obsessive compulsive disorder, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened and will be considered on the merits.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for obsessive compulsive disorder is reopened, and to that extent only the appeal is granted.


REMAND

The Veteran is seeking an increased disability rating for her service-connected degenerative disc disease, currently evaluated at 20 percent.  A review of the record reveals that the Veteran's most recent VA examination for her service-connected lumbar spine strain occurred in January 2011.  The Court recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, and the Veteran's assertion regarding increased severity of her back pain, an additional examination is necessary.

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD, dissociative identity disorder, and obsessive compulsive disorder.  A review of the record reveals that the Veteran has been admitted to various private nursing facilities for long-term care since 2015, including Riverside Healthcare Center in Dayton, Ohio, and Patriot Ridge Community in Fairborn, Ohio.  The Veteran was also admitted to Wilson Memorial Behavioral Health Hospital in Sidney, Ohio in November 2015.  To date, other than VA treatment records up to February 2017, no other mental health treatment records are associated with Veteran's claims file.  

In addition, the Veteran was scheduled for a hearing before the Board on March 21, 2017; however, she did not report for that proceeding.  Nevertheless, it appears that she may not have received notice of the scheduled hearing.  

In this regard, the Board notes that VBMS lists the Veteran's address as being in Covington, Kentucky.  However, as previously noted, the Veteran has been under inpatient mental health care at various private nursing facilities in Ohio.  Thus, it appears that the Veteran may have moved and never received notice of the scheduled hearing.  The Board notes that, while under nursing home care, the Veteran has been visited frequently by social workers from Cincinnati and Dayton VA medical centers, and that January 2017 Cincinnati VAMC records indicate the Veteran was considering an additional relocation to Ann Arbor, Michigan.  

Accordingly, the case is REMANDED for the following action:

1.  After taking steps to verify the Veteran's current mailing address, to include contacting relatives or any other appropriate entity, reschedule the Veteran for a hearing with a Veterans Law Judge, either by videoconference or at a local VA office.  



2.  Obtain any outstanding VA medical records and associate them with the claims file.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.

3.  Ask the Veteran to submit an authorization for the release of any relevant private treatment records, to include those from Wilson Memorial Behavioral Health, Riverside Healthcare Center, and Patriot Ridge Community.  All efforts to obtain these records must be documented in the claims file.

4.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected degenerative disc disease of the spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A rationale for all opinions should be provided.

Range of motion testing should be undertaken for the Veteran's spine, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Once the above actions have been completed, and any other development deemed necessary (to include a further psychological examination), the AOJ must readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

6.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


